Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paoli US 3,877,542.	Paoli discloses n air-cushion vehicle (ACV), comprising: 	a vehicle frame 2; 	a fan 27 supported by the vehicle frame; and 	an air flow assembly supported by the vehicle frame, the air flow assembly being constructed and arranged to control air flow provided by the fan, the air flow assembly including:	a volute 28 having a central chamber, a vehicle lift duct 3a, and a vehicle thruster duct 29, 	a set of guide members 28a-33 disposed between the central chamber and the vehicle thruster duct, and 	linkage 01-07 coupled to the set of guide members, the linkage being constructed and arranged to transition the set of guide members between a closed configuration in which the set of guide members closes an opening between the central chamber and the vehicle thruster duct and an opened configuration in which the set of guide members opens the opening between the central chamber and the vehicle thruster duct (see col. 7 line 44 – col. 8 line 26);	wherein the central chamber of the volute is constructed and arranged to guide air flow from the fan to the vehicle lift duct; wherein the set of guide members, when in the closed configuration, blocks air flow between the central chamber and the vehicle thruster duct; and wherein the set of guide members, when in the opened configuration, promotes air flow between the central chamber and the vehicle thruster duct.

Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paoli US 3,877,542.	Paoli (see col. 7 line 44 – col. 8 line 26) discloses a method of operating an air-cushion vehicle (ACV), the method comprising: 	activating a fan 27 coupled to an air flow assembly of the ACV, the air flow assembly including: 	a volute having a central chamber, a vehicle lift duct, and a vehicle thruster duct, 	a set of guide members 28a-33 disposed between the central chamber and the vehicle thruster duct, and 	linkage 01-07 coupled to the set of guide members, the linkage being constructed and arranged to transition the set of guide members between a closed configuration in which the set of guide members closes an opening between the central chamber and the vehicle thruster duct and an opened configuration in which the set of guide members opens the opening between the central chamber and the vehicle thruster duct; 	moving the linkage from a first position to a second position which holds the set of guide members in the closed configuration, the ACV obtaining vertical lift from air flow from the fan through the vehicle lift duct while the linkage is in the second position; and 	moving the linkage from the second position to the first position which holds the set of guide members in the opened configuration, the ACV obtaining vertical lift from air flow from the fan through the vehicle lift duct and horizontal thrust from the fan through the vehicle thruster duct while the linkage is in the first position.
Allowable Subject Matter
Claims 3-14,17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



December 1, 2022